                      Case 16-16259-elf                   Doc         Filed 08/11/21 Entered 08/11/21 09:58:47                                 Desc Main
                                                                       Document     Page 1 of 2

           Fill in this information to identify the Fill in this information to identify the case:
           Debtor 1    David M. Pondelick


           Debtor 2

           United States Bankruptcy Court for the EASTERN District of Pennsylvania


           Case number 16-16259 ELF




           Official Form 410S1
           Notice of Mortgage Payment Change                                                                                                                12/15

           If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
           debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
           as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


             Name of creditor: USAA FEDERAL SAVINGS BANK                                             Court claim no. (if known): 8


             Last 4 digits of any number you use to                                                  Date of payment change:
             identify the debtor’s account: 9818                                                     Must be at least 21 days after date             10/01/2021
                                                                                                     of this notice

                                                                                                     New total payment:                          $1721.27
                                                                                                     Principal, interest, and escrow, if any
              Part 1: Escrow Account Payment Adjustment

              1.   Will there be a change in the debtor’s escrow account payment?
                    No
                    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                            the basis for the change. If a statement is not attached, explain why:


                             Current escrow payment: $503.37                                    New escrow payment:              $ 565.92



               Part       Mortgage Payment Adjustment
               2:
              2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the
                   debtor's variable-rate account?
                    No
                    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                            attached, explain why:


                            Current interest rate:                               %              New interest rate:                                  %

                            Current principal and interest payment: $                         New principal and interest payment: $


               Part        Other Payment Change
               3:
              3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
                    No
                    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                            (Court approval may be required before the payment change can take effect.)

                             Reason for change:                                                                                                              _

                             Current mortgage payment: $                                        New mortgage payment: $


         Official Form 410S1                                              Notice of Mortgage Payment Change                                                       page 1

Document ID: 00e722125f3a39d3753ff0fce05ee3e4bf9c3c47f796b0fc93a401ffd9622212
                       Case 16-16259-elf                    Doc        Filed 08/11/21 Entered 08/11/21 09:58:47                      Desc Main
                                                                        Document     Page 2 of 2

           Debtor(s)          David M. Pondelick                  Case number (if known) 16-16259 ELF
                              First Name     Middle Name          Last Name




            Part 4:          Sign Here


             The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
             telephone number.
             Check the appropriate box.

                 ❑      I am the creditor.

                       I am the creditor’s authorized agent.



             I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
             knowledge, information, and reasonable belief.



           /s/${s:1:y:_______________________________}
                 Signature
                                                                                                    Date   ${datefield:1:y:____________}
                                                                                                           08/05/2021
           Print: Denise Carlon
                     05 Aug 2021, 11:44:15, EDT

             Title    Attorney for Creditor_____


             Company             KML Law Group, P.C.__________________________


             Address             701          Market Street, Suite 5000______________
                                 Number                Street
                                Philadelphia,                                     PA      19106
                                 City                                             State      ZIP Code



             Contact phone       (215) 627–1322                        Email    bkgroup@kmllawgroup.com




         Official Form 410S1                                                  Notice of Mortgage Payment Change                                  page 2

Document ID: 00e722125f3a39d3753ff0fce05ee3e4bf9c3c47f796b0fc93a401ffd9622212
